Citation Nr: 1237070	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  03-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before a Veteran's Law Judge in a June 2007 hearing at his RO.  The Veteran's Law Judge subsequently left the Board's employment.  The Veteran was informed of this fact in July 2012 and that he could request another hearing to be conducted by a Veteran's Law Judge who will decide his claims.  The Veteran declined to attend another hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for hepatitis C.  The claims file includes competent medical evidence documenting the presence of the disease.  He has argued that he was infected with the disease while serving on active duty as a result of coming into contact with blood from dead and wounded bodies.  The Veteran received a combat infantryman badge and his allegations of coming into contact with the dead and wounded is consistent with his participation in combat.  38 U.S.C.A. § 1154(b).  There is also evidence in the claims file indicating that the Veteran used intravenous drugs including heroin while on active duty and for some time thereafter and also abused cocaine at times.  

Intravenous drug use, intranasal cocaine use and coming into contact with infected blood are all included as being medically recognized risk factors for the development of hepatitis C.  See e.g. VBA Training Letter 211A (01-02), dated April 17, 2001.  

The Board notes that the payment of compensation for a disability resulting from a veteran's own alcohol or drug abuse is expressly prohibited by law.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  In other words, even assuming arguendo that the appellant engaged in IV drug use or intranasal cocaine use in service, and even assuming that he contracted hepatitis C as a result of that in-service drug abuse, service connection may not be granted for any disability, including hepatitis C, that arises from a veteran's abuse of drugs.  

It does not appear that a VA medical opinion has been sought in this case.  Given this evidence, the Board finds that a VA medical opinion is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

The Veteran is claiming entitlement to a rating in excess of 70 percent for PTSD.  In January 2012, the Veteran informed VA personnel that he had been receiving regular individual and group psychotherapy at the VA Medical Center (VAMC) in Sepulveda.  The same month, a VA physician wrote that the Veteran had been receiving psychiatric treatment from the physician for over six months.  The most recent VA clinical records associated with the claims file are dated up until July 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO/AMC should obtain any records of treatment for PTSD, since July 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for his hepatitis C and recently treated him for PTSD.  After securing any necessary releases, request any relevant records identified which have not already been associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.  Regardless of the Veteran's response, obtain relevant VA treatment records dating since July 2009 from the Greater Los Angeles Health Care System, to include the Sepulveda outpatient clinic.

2.  After the record development above has been completed to the extent possible, send the Veteran's claims file to a gastroenterologist or infectious disease specialist, to obtain an opinion as to whether the Veteran's hepatitis C is etiologically related to his active duty service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the claim.  If the specialist determines that an examination is necessary to respond to the questions presented, one should be scheduled. 

Following review of the claims file, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50/50 probability), that the Veteran's currently diagnosed hepatitis C is causally related to service.  In rendering the opinion, the examiner should specifically address the Veteran's reports of in-service use of heroin, in-service reports of being exposed to blood from dead and wounded soldiers and the post-service reports of heroin and cocaine use.  The medical reasoning for the conclusions reached must be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

(The term "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)

3.  Thereafter, the claim for service connection for hepatitis C and the claim for an increased rating for PTSD should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be issued.  An appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



